DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an information processing device configured to, a display portion, a control portion, and virtual-model display portion in claims 1-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-15, 20-24, 26-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20110054685 A1, published 03/03/2011) in view of Kaneko et al. (US 6330495 B1, published 12/11/2001), hereinafter Kaneko.

	Regarding claim 1, Wada in view of Kaneko teaches the claim comprising:
An information processing device configured to virtually execute motion of a system comprising a plurality of apparatuses, the information processing device comprising: a display portion (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; the four virtual robots 32a to 32d will be collectively referred to as a virtual robot 32; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0037], moving start and end positions of a conveyor, a speed of the conveyor; [0039], a three-dimensional virtual space built in the CAD software 20 is displayed on the monitor 14; [0045], the robot teaching portion 20c can operate each virtual model in the virtual space; [0046], move the virtual tool 33 at a predetermined speed in a predetermined direction; [0047], a composite simulation (a simultaneous simulation of a plurality of movable robots 32));
and a control portion configured to: extract at least two apparatuses whose movement spaces overlap with each other from the plurality of apparatuses, before checking interference of apparatuses in virtual space; display the at least two apparatuses that have been extracted on the display portion (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0026], the computer body 12 is a personal computer having CAD software 20, CAD data 22, set information 24 and teaching data 26, and a CPU (Central Processing Unit) serving as a main control portion reads and executes the CAD software 20 and generates, reads and edits the CAD data 22, the set information 24 and the teaching data 26; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; virtual equipment 34 such as a conveyor or a jig is provided in a station for carrying out a work with respect to the virtual vehicle 30; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot posture calculating portion 20b transmits, to the robot teaching portion 20c, the posture data on the virtual robot 32 which are generated if the same posture data are set into a movable range of the virtual robot 32, and transmits error data to the robot teaching portion 20c if the posture data are not included in a rotating range of the virtual robot 32; the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0035], a type of each joint of a robot, an angle of each joint in an initial posture of the robot, an operating range of each joint, a rotating direction of each joint, a moving speed range of each joint and a pulse rate of an axis of each joint are set to the robot information 24b; [0040], the robot list 38 is provided with buttons 38a, 38b, 38c and 38d for specifying and indicating the virtual robots 32a to 32d; displayed as "L1", "L2", "R1" and "R2" in order; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0047], a composite simulation (a simultaneous simulation of a plurality of movable robots 32) is sequentially performed; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052], type is divided into "interference", "contact" and "clearance"; [0053], an interference target is checked and selected from the interference target list 40e and the interference confirmation check box 40c is turned ON or OFF to determine an execution of the interference confirmation; if the interference confirmation check box 40c is ON, the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; if the interference confirmation check box 40c is OFF, the interference confirmation is not executed (extracting before checking interference of apparatuses in virtual space); [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a (see at least two apparatuses whose movement spaces overlap; L1 interfering with L2, L1 interfering with equipment 1, R1 interfering with R2, R2 interfering with R1, and L2 interfering with equipment 1))
and virtually execute motion of the at least two apparatuses simultaneously in the virtual space and check whether or not the at least two apparatuses interfere with each other within a range where the movement spaces of the at least two apparatuses overlap with each other (Wada Figs. 1-5; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; virtual equipment 34 such as a conveyor or a jig is provided in a station for carrying out a work with respect to the virtual vehicle 30; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot posture calculating portion 20b transmits, to the robot teaching portion 20c, the posture data on the virtual robot 32 which are generated if the same posture data are set into a movable range of the virtual robot 32, and transmits error data to the robot teaching portion 20c if the posture data are not included in a rotating range of the virtual robot 32; the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0047], after the editing work through the virtual teach pendant 36 is completed; a composite simulation (a simultaneous simulation of a plurality of movable robots 32) is sequentially performed; [0049], it is possible to freely stop and restart the single simulation and the composite simulation on the way; it is possible to monitor a confirmation of an interference of virtual models; [0050], it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052], type is divided into "interference", "contact" and "clearance"; [0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; in an uppermost line of the confirmation column 42a shown in FIG. 3, an "interference occurrence time" is 24.20 sec after a start, an "interference occurrence" is the virtual robot 32 corresponding to L1, and an "interference target" is the virtual robot 32 corresponding to L2; an "interference type" is "interference" and an amount of cut-in is 6.10 mm (see L1 interfering with L2, L1 interfering with equipment 1, R1 interfering with R2, R2 interfering with R1, and L2 interfering with equipment 1); [0057-0058], the virtual teach pendant 36 is manipulated to set a plurality of virtual teaching points; as shown in an example of FIG. 5, nine virtual teaching points T1 to T9 are set; [0059], next, the processing proceeds to STEP 5 in which a presence of a posture error and an interference error is checked (see [0032], if the posture data are not included in a rotating range of the virtual robot); if the error is present, it is displayed on the monitor 14)
However, Wada fails to expressly disclose on a basis of movement spaces that have been set for each of the plurality of apparatuses.  In the same field of endeavor, Kaneko teaches:
on a basis of movement spaces that have been set for each of the plurality of apparatuses (Kaneko Figs. 1-17; col. 4 [line 59], the first function makes it possible to start a teaching application corresponding to a robot model designated; col. 5 [line 1], as shown in FIG. 3, the second function makes it possible to automatically reflect the mutual interlock on teaching data when a plurality of robot models RM1 to RM3 are allowed to make action; col. 5 [line 6], the first and second functions are achieved by executing a display-processing means (display-processing program: FIG. 9) 50; the display-processing means 50 is based on the use of a robot information table 52 and an interference region information table 54; col. 5 [line 26], as shown in FIG. 5, the interference region information table 54 comprises a plurality of records corresponding to interference regions IF1 to IF3 derived from action zones of the plurality of robot models RM1 to RM3 (see FIG. 3); each of the records is registered with a display range of the corresponding interference region; col. 6 [line 4], the interference region-setting means 74 includes a teaching data-reading means 82 for reading teaching data from the hard disk on the basis of the storage head addresses of the teaching data registered in the records corresponding to the plurality of designated robot models in the robot information table 52, an action zone-deciding means 84 for deducing action zones AZ1 to AZ3 of the respective robot models RM1 to RM3 (see FIG. 3) on the basis of the read teaching data, an interference region-deciding means 86 for deducing interference regions IF1 to IF3 from the respective deduced action zones AZ1 to AZ3, and a program-starting means 90 for starting a simulation-processing means; col. 7 [line 24], if it is judged in the step S7 that a plurality of robot models are designated at this time, for example, as shown in FIG. 3, three robot models RM1 to RM3 are designated by dragging the pointer P of the mouse; in this case, the process is performed by means of the interference region-setting means 74; col. 7 [line 38], the action zone-deciding means 84 is used to deduce the action zones AZ1 to AZ3 for the respective robot models RM1 to RM3 on the basis of the teaching data read as described above; in the example shown in FIG. 3, the action zones AZ1 to AZ3 for the respective robot models RM1 to RM3 are simply depicted by circles; col. 7 [line 44], the interference region-deciding means 86 is used to deduce the interference regions IF1 to IF3 from the respective deduced action zones AZ1 to AZ3; as shown in FIG. 3, the regions, in which the action zones AZ1 to AZ3 of the respective robot models RM1 to RM3 are overlapped with each other, are the interference regions IF1 to IF3; col. 8 [line 1], in a step S14, the table registration means 88 is used to register the display ranges of the deduced interference regions IF1 to IF3 with the interference region information table 54 (see FIG. 5); col. 8 [line 5], in a step S15, the program-starting means 90 is used to store the numbers of the robot models RM1 to RM3 designated at this time in the start parameter and start the simulation-processing means (simulation-processing program) 150; the simulation-processing program 150 is started corresponding to each of the three robot models RM1 to RM3 (extract at least two apparatuses whose movement spaces ranges overlap on a basis of movement spaces that have been set for each of the plurality of apparatuses, before checking interference); col. 8 [line 15], the processing operation performed by the display-processing means 50 comes to an end; col. 8 [line 57] – col. 9 [line 18], an invasion robot-deciding means 116 for deducing the robot model which invades the interference region, on the basis of the display ranges of the read interference regions and the display ranges of the respective robot models RM1 to RM3, an invasion robot-judging means 118 for judging, for example, the presence or absence and the number of robot model or models invading into the interference region; col. 9 [line 40], in a step S105, the invasion robot-deciding means 116 is used to deduce the robot model (robot number) which invades into the ith interference region, on the basis of the display range of the ith interference region read as described above and the display ranges of all of the robot models RM1 to RM3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated on a basis of movement spaces that have been set for each of the plurality of apparatuses as suggested in Kaneko into Wada.  Doing so would be desirable the present invention relates to an off-line teaching method and an apparatus for the same to be used to operate a plurality of robot models displayed on a monitor (see Kaneko col. 1 [line 7]).  It has been difficult to handle the system unless the operator is specially educated, or unless the operator knows details of the system (see Kaneko col. 2 [line 23]).  The present invention has two functions to improve the operability (see Kaneko col. 4 [line 59]).  As shown in FIG. 3, a plurality of robot models RM1 to RM3 are allowed to make action so that the operability of the off-line teaching is improved (see Kaneko col. 5 [line 1]).  The first and second functions are combined with each other to remarkably improve the operability of the off-line teaching (see Kaneko col. 13 [line 52]).  Additionally, the system of Kaneko would improve the system of Wada by enabling a user to designate a plurality of apparatus to check for interference with a single input and have the system automatically extract the apparatuses that may interfere based on movement spaces (see Kaneko col. 7 [line 24]), as opposed to Wada’s multiple menus that require the user to select each apparatus individually (see Wada [0050-0054]). 

Regarding claim 20, claim 20 contains substantially similar limitations to those found in claim 1, the only difference being A production device comprising (Wada Figs. 1-5; [0009], a virtual robot in a manufacturing line on a virtual space; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0075], the teaching data 26 are stored as a file for each virtual teach pendant 36, in the case in which the teaching data 26 are transferred to a robot controller for controlling an actual machine robot).  Consequently, claim 20 is rejected for the same reasons.

Regarding claim 21, claim 21 contains substantially similar limitations to those found in claim 1, the only A method of manufacturing products by using a production device having an information processing device, the method comprising (Wada Figs. 1-5; [0007], it is an object of the invention to provide a robot off-line teaching method which can easily create teaching data; [0009], a virtual robot in a manufacturing line on a virtual space; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0075], the teaching data 26 are stored as a file for each virtual teach pendant 36, in the case in which the teaching data 26 are transferred to a robot controller for controlling an actual machine robot).  Consequently, claim 21 is rejected for the same reasons.

Regarding claim 22, claim 22 contains substantially similar limitations to those found in claim 1, the only difference being An information processing method (Wada Figs. 1-5; abs. a robot off-line teaching method; [0026], the computer body 12 is a personal computer having CAD software 20, CAD data 22, set information 24 and teaching data 26, and a CPU (Central Processing Unit) serving as a main control portion reads and executes the CAD software 20 and generates, reads and edits the CAD data 22, the set information 24 and the teaching data 26).  Consequently, claim 22 is rejected for the same reasons.

Regarding claim 23, claim 23 contains substantially similar limitations to those found in claim 1, the only difference being A computer-readable non-transitory recording medium storing a control program that causes a computer to execute an information processing method (Wada Figs. 1-5; abs. a robot off-line teaching method; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0026], the computer body 12 is a personal computer having CAD software 20, CAD data 22, set information 24 and teaching data 26, and a CPU (Central Processing Unit) serving as a main control portion reads and executes the CAD software 20 and generates, reads and edits the CAD data 22, the set information 24 and the teaching data 26).  Consequently, claim 23 is rejected for the same reasons.

	Regarding claim 2, Wada in view of Kaneko teaches all the limitations of claim 1, further comprising:
wherein the control portion is configured to display a setting screen used to set the movement spaces, on the display portion (Wada Figs. 1-5; [0039], virtual teach pendants 36a, 36b, 36c and 36d corresponding to the virtual robots 32a to 32d and a robot list 38 are displayed; [0045], the robot teaching portion 20c can operate each virtual model; [0046], the virtual teach pendant 36 can define each axis of the virtual robot 32 and can allocate an input/output, and can register and edit the virtual teaching point; by manipulating the virtual teach pendant 36, moreover, it is possible to carry out a work for editing a moving command (a linear interpolation or a circular interpolation) on the virtual teaching point by operating the virtual robot 32 while properly changing an operating coordinate system of the virtual robot 32 (each axial pulse, each axial angle, a base coordinate, a tool coordinate, a working coordinate or an external axis) in the manipulation; [0047], after the editing work through the virtual teach pendant 36 is completed, an actuation is confirmed through a manual operation and switching into an automatic operation is then carried out to actuate the virtual robot 32; [0057], virtual teach pendant 36 is manipulated to set a plurality of virtual teaching points; [0058], an operator manipulates the virtual teach pendant 36 to generate posture data on the virtual tool at the virtual teaching point selected in the STEP 3)

Regarding claim 3, Wada in view of Kaneko teaches all the limitations of claim 2, further comprising:
wherein the control portion is configured to display a position input portion used to input positions to which the plurality of apparatuses move, on the setting screen (Wada Figs. 1-5; [0039], virtual teach pendants 36a, 36b, 36c and 36d corresponding to the virtual robots 32a to 32d and a robot list 38 are displayed; [0045], the robot teaching portion 20c can operate each virtual model; [0046], the virtual teach pendant 36 can define each axis of the virtual robot 32 and can allocate an input/output, and can register and edit the virtual teaching point; by manipulating the virtual teach pendant 36, moreover, it is possible to carry out a work for editing a moving command (a linear interpolation or a circular interpolation) on the virtual teaching point by operating the virtual robot 32 while properly changing an operating coordinate system of the virtual robot 32 (each axial pulse, each axial angle, a base coordinate, a tool coordinate, a working coordinate or an external axis) in the manipulation; [0047], after the editing work through the virtual teach pendant 36 is completed, an actuation is confirmed through a manual operation and switching into an automatic operation is then carried out to actuate the virtual robot 32; [0057], virtual teach pendant 36 is manipulated to set a plurality of virtual teaching points; [0058], an operator manipulates the virtual teach pendant 36 to generate posture data on the virtual tool at the virtual teaching point selected in the STEP 3)

Regarding claim 5, Wada in view of Kaneko teaches all the limitations of claim 2, further comprising:
wherein the control portion is configured to display a first automatic setting button used to automatically set the movement spaces, on the setting screen (Wada Figs. 1-5; [0035], a type of each joint of a robot, an angle of each joint in an initial posture of the robot, an operating range of each joint, a rotating direction of each joint, a moving speed range of each joint and a pulse rate of an axis of each joint are set to the robot information 24b; [0046], the virtual teach pendant 36 can define each axis of the virtual robot 32 and can allocate an input/output, and can register and edit the virtual teaching point; by manipulating the virtual teach pendant 36, moreover, it is possible to carry out a work for editing a moving command (a linear interpolation or a circular interpolation) on the virtual teaching point by operating the virtual robot 32 while properly changing an operating coordinate system of the virtual robot 32 (each axial pulse, each axial angle, a base coordinate, a tool coordinate, a working coordinate or an external axis) in the manipulation; [0056], when a desirable robot name in the robot list 38 of the robot teaching portion 20c is clicked to specify one of the virtual robots 32 at STEP 1 in FIG. 4, the virtual teach pendant 36 corresponding thereto is displayed (first button); [0057], the virtual teach pendant 36 is manipulated to set a plurality of virtual teaching points; as shown in an example of FIG. 5, nine virtual teaching points T1 to T9 are set; [0066], in the interpolating operation, a processing for smoothly moving the virtual tool between the virtual teaching points is carried out in order to cause the virtual tool to take a registered posture at a part of the virtual teaching points where the posture data are registered; [0067], in the interpolating operation, a coordinate (a position) and a posture of the virtual tool are calculated; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification; if there is no problem, the virtual teaching points of all of the virtual robots 32 are stored as the teaching data 26 which are registered; [0077], the processings of the STEPs 4 and 15 are carried out by the robot posture calculating portion 20b; [0078], it is not necessary to manually set the posture data at all of the virtual teaching points differently from the conventional art; [0081], posture data on the other virtual teaching points excluding a part of the virtual teaching points are generated by copying the posture data included in the interpolating operation point)

Regarding claim 6, Wada in view of Kaneko teaches all the limitations of claim 1, further comprising:
wherein the control portion is configured to display a checking screen used to check the check objects, on the display portion (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; examiner note, see discussion above of check objects in the instant specification [0040], [0046], [0081])

Regarding claim 8, Wada in view of Kaneko teaches all the limitations of claim 1, further comprising:
wherein the control portion is configured to display a combination of check objects to be checked, on the checking screen in accordance with an area in which one movement space overlaps with another movement space (Wada Figs. 1-5; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10 and a virtual vehicle 30 serves as a working target of the robot; virtual equipment 34 such as a conveyor or a jig is provided in a station for carrying out a work with respect to the virtual vehicle 30; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0035], a type of each joint of a robot, an angle of each joint in an initial posture of the robot, an operating range of each joint, a rotating direction of each joint, a moving speed range of each joint and a pulse rate of an axis of each joint are set to the robot information 24b; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0047], after the editing work through the virtual teach pendant 36 is completed, a composite simulation (a simultaneous simulation of a plurality of movable robots 32) is sequentially performed; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; in an uppermost line of the confirmation column 42a shown in FIG. 3, an "interference occurrence time" is 24.20 sec after a start, an "interference occurrence" is the virtual robot 32 corresponding to L1, and an "interference target" is the virtual robot 32 corresponding to L2; an "interference type" is "interference" and an amount of cut-in is 6.10 mm (see L1 overlapping with L2, L1 overlapping equipment 1, R1 overlapping with R2, R2 overlapping with R1, and L2 overlapping with equipment 1); [0059], next, the processing proceeds to STEP 5 in which a presence of a posture error and an interference error is checked; if the error is present, it is displayed on the monitor 14)

Regarding claim 9, Wada in view of Kaneko teaches all the limitations of claim 8, further comprising:
wherein the control portion is configured to display a second automatic setting button used to automatically display the combination, on the checking screen (Wada Figs. 1-5; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10 and a virtual vehicle 30 serves as a working target of the robot; virtual equipment 34 such as a conveyor or a jig is provided in a station for carrying out a work with respect to the virtual vehicle 30; [0035], a type of each joint of a robot, an angle of each joint in an initial posture of the robot, an operating range of each joint, a rotating direction of each joint, a moving speed range of each joint and a pulse rate of an axis of each joint are set to the robot information 24b; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0047], after the editing work through the virtual teach pendant 36 is completed, a composite simulation (a simultaneous simulation of a plurality of movable robots 32) is sequentially performed; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0051], the interference confirmation dialog box 40 has an interference type combo box 40a, a virtual robot list 40b, an interference confirmation check box 40c, a clearance setting editor 40d, an interference target list 40e, an interference result button 40f and a close button 40g; [0052], an interference type is set by the interference type combo box 40a; when the virtual robot 32 is selected from the virtual robot list 40b, the interference target list 40e corresponding to the virtual robot 32 is displayed; [0053], an interference target is checked and selected from the interference target list 40e and the interference confirmation check box 40c is turned ON or OFF to determine an execution of the interference confirmation; if the interference confirmation check box 40c is ON, the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; if the interference confirmation check box 40c is OFF, the interference confirmation is not executed; the interference result dialog box 42 is displayed by clicking the interference result button; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; [0059], next, the processing proceeds to STEP 5 in which a presence of a posture error and an interference error is checked; if the error is present, it is displayed on the monitor 14)

Regarding claim 10, Wada in view of Kaneko teaches all the limitations of claim 8, further comprising:
wherein the control portion is configured to display a delete button used to delete the combination and an edit button used to edit the combination, on the checking screen (Wada Figs. 1-5; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10 and a virtual vehicle 30 serves as a working target of the robot; virtual equipment 34 such as a conveyor or a jig is provided in a station for carrying out a work with respect to the virtual vehicle 30; [0035], a type of each joint of a robot, an angle of each joint in an initial posture of the robot, an operating range of each joint, a rotating direction of each joint, a moving speed range of each joint and a pulse rate of an axis of each joint are set to the robot information 24b; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0051], the interference confirmation dialog box 40 has an interference type combo box 40a, a virtual robot list 40b, an interference confirmation check box 40c, a clearance setting editor 40d, an interference target list 40e, an interference result button 40f and a close button 40g; [0052], an interference type is set by the interference type combo box 40a; when the virtual robot 32 is selected from the virtual robot list 40b, the interference target list 40e corresponding to the virtual robot 32 is displayed; [0053], an interference target is checked and selected from the interference target list 40e and the interference confirmation check box 40c is turned ON or OFF to determine an execution of the interference confirmation; if the interference confirmation check box 40c is ON, the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; if the interference confirmation check box 40c is OFF, the interference confirmation is not executed; the interference result dialog box 42 is displayed by clicking the interference result button (buttons to create, edit, and delete combinations); [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b (delete button to remove the combinations); [0059], next, the processing proceeds to STEP 5 in which a presence of a posture error and an interference error is checked; if the error is present, it is displayed on the monitor 14)

Regarding claim 11, Wada in view of Kaneko teaches all the limitations of claim 1, further comprising:
wherein the control portion is configured to display an operation screen used to display a virtual movement of the check objects, on the display portion (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0047], after the editing work through the virtual teach pendant 36 is completed, a composite simulation (a simultaneous simulation of a plurality of movable robots 32) is sequentially performed; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification; examiner note, see discussion above of check objects in the instant specification [0040], [0046], [0081])

Regarding claim 12, Wada in view of Kaneko teaches all the limitations of claim 11, further comprising:
wherein the control portion is configured to display an execution status of the virtual movement, on the operation screen in a table form (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification; examiner note, see discussion above of check objects in the instant specification [0040], [0046], [0081])

Regarding claim 13, Wada in view of Kaneko teaches all the limitations of claim 11, further comprising:
wherein the control portion is configured to display whether an interference is occurring in the check objects, on the operation screen (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0047], after the editing work through the virtual teach pendant 36 is completed, a composite simulation (a simultaneous simulation of a plurality of movable robots 32) is sequentially performed; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification; examiner note, see discussion above of check objects in the instant specification [0040], [0046], [0081])

Regarding claim 14, Wada in view of Kaneko teaches all the limitations of claim 1, further comprising:
wherein the control portion is configured to display a virtual-model display portion in which the device is displayed as a virtual model, on the display portion (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0047], after the editing work through the virtual teach pendant 36 is completed, a composite simulation (a simultaneous simulation of a plurality of movable robots 32) is sequentially performed; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification)

Regarding claim 15, Wada in view of Kaneko teaches all the limitations of claim 14, further comprising:
wherein the control portion is configured to cause the virtual-model display portion to display a virtual movement of the check objects (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0047], after the editing work through the virtual teach pendant 36 is completed, a composite simulation (a simultaneous simulation of a plurality of movable robots 32) is sequentially performed; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification; examiner note, see discussion above of check objects in the instant specification [0040], [0046], [0081])

Regarding claim 24, Wada in view of Kaneko teaches all the limitations of claim 5, further comprising:
wherein the first automatic setting button causes the control portion to automatically set maximum spaces of movement of the plurality of apparatuses as the movement spaces (Wada Figs. 1-5; [0035], a type of each joint of a robot, an angle of each joint in an initial posture of the robot, an operating range of each joint, a rotating direction of each joint, a moving speed range of each joint and a pulse rate of an axis of each joint are set to the robot information 24b; [0046], the virtual teach pendant 36 can define each axis of the virtual robot 32 and can allocate an input/output, and can register and edit the virtual teaching point; by manipulating the virtual teach pendant 36, moreover, it is possible to carry out a work for editing a moving command (a linear interpolation or a circular interpolation) on the virtual teaching point by operating the virtual robot 32 while properly changing an operating coordinate system of the virtual robot 32 (each axial pulse, each axial angle, a base coordinate, a tool coordinate, a working coordinate or an external axis) in the manipulation; [0048], when the robot name of the robot list 38 (that is, the button displayed as "L1", "L2", "R1" or "R2") is clicked through the mouse 18, the virtual teach pendants 36 corresponding thereto are independently displayed; [0056], when a desirable robot name in the robot list 38 of the robot teaching portion 20c is clicked to specify one of the virtual robots 32 at STEP 1 in FIG. 4, the virtual teach pendant 36 corresponding thereto is displayed; [0057], the virtual teach pendant 36 is manipulated to set a plurality of virtual teaching points; as shown in an example of FIG. 5, nine virtual teaching points T1 to T9 are set (as described, the user can use the first automatic setting button to automatically set a desired maximum ranges of movement of the apparatuses, which causes the system to automatically set maximum ranges of movement of the plurality of apparatuses as the movement ranges); [0066], in the interpolating operation, a processing for smoothly moving the virtual tool between the virtual teaching points is carried out in order to cause the virtual tool to take a registered posture at a part of the virtual teaching points where the posture data are registered; [0067], in the interpolating operation, a coordinate (a position) and a posture of the virtual tool are calculated; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification; if there is no problem, the virtual teaching points of all of the virtual robots 32 are stored as the teaching data 26 which are registered; [0077], the processings of the STEPs 4 and 15 are carried out by the robot posture calculating portion 20b; [0078], it is not necessary to manually set the posture data at all of the virtual teaching points differently from the conventional art; [0081], posture data on the other virtual teaching points excluding a part of the virtual teaching points are generated by copying the posture data included in the interpolating operation point)

Regarding claim 26, Wada in view of Kaneko teaches all the limitations of claim 1, further comprising:
wherein the control portion is configured to display an area in which one movement space overlaps with another movement space, on the display portion (Wada Figs. 1-5; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10 and a virtual vehicle 30 serves as a working target of the robot; virtual equipment 34 such as a conveyor or a jig is provided in a station for carrying out a work with respect to the virtual vehicle 30; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0035], a type of each joint of a robot, an angle of each joint in an initial posture of the robot, an operating range of each joint, a rotating direction of each joint, a moving speed range of each joint and a pulse rate of an axis of each joint are set to the robot information 24b; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0047], after the editing work through the virtual teach pendant 36 is completed, a composite simulation (a simultaneous simulation of a plurality of movable robots 32) is sequentially performed; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; in an uppermost line of the confirmation column 42a shown in FIG. 3, an "interference occurrence time" is 24.20 sec after a start, an "interference occurrence" is the virtual robot 32 corresponding to L1, and an "interference target" is the virtual robot 32 corresponding to L2; an "interference type" is "interference" and an amount of cut-in is 6.10 mm (see L1 overlapping with L2, L1 overlapping equipment 1, R1 overlapping with R2, R2 overlapping with R1, and L2 overlapping with equipment 1); [0059], next, the processing proceeds to STEP 5 in which a presence of a posture error and an interference error is checked; if the error is present, it is displayed on the monitor 14)

Regarding claim 27, Wada in view of Kaneko teaches all the limitations of claim 1, further comprising:
wherein the control portion is configured to display the at least two apparatuses on the display portion as check objects, that may interfere with each other (Wada Figs. 1-5; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10 and a virtual vehicle 30 serves as a working target of the robot; virtual equipment 34 such as a conveyor or a jig is provided in a station for carrying out a work with respect to the virtual vehicle 30; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0035], a type of each joint of a robot, an angle of each joint in an initial posture of the robot, an operating range of each joint, a rotating direction of each joint, a moving speed range of each joint and a pulse rate of an axis of each joint are set to the robot information 24b; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0047], after the editing work through the virtual teach pendant 36 is completed, a composite simulation (a simultaneous simulation of a plurality of movable robots 32) is sequentially performed; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; in an uppermost line of the confirmation column 42a shown in FIG. 3, an "interference occurrence time" is 24.20 sec after a start, an "interference occurrence" is the virtual robot 32 corresponding to L1, and an "interference target" is the virtual robot 32 corresponding to L2; an "interference type" is "interference" and an amount of cut-in is 6.10 mm (see L1 interfering with L2, L1 interfering with equipment 1, R1 interfering with R2, R2 interfering with R1, and L2 interfering with equipment 1); [0059], next, the processing proceeds to STEP 5 in which a presence of a posture error and an interference error is checked; if the error is present, it is displayed on the monitor 14)

Regarding claim 28, Wada in view of Kaneko teaches all the limitations of claim 1, further comprising:
wherein the information processing device further comprises a register portion, and wherein the control portion is configured to register an information of the at least two apparatuses in the register portion (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0026], the computer body 12 is a personal computer having CAD software 20, CAD data 22, set information 24 and teaching data 26, and a CPU (Central Processing Unit) serving as a main control portion reads and executes the CAD software 20 and generates, reads and edits the CAD data 22, the set information 24 and the teaching data 26; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; virtual equipment 34 such as a conveyor or a jig is provided in a station for carrying out a work with respect to the virtual vehicle 30; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0033], the set information 24 is basic data for simulating a production process and has workpiece information 24a about the virtual vehicle 30, robot information 24b about the virtual robot 32 for carrying out a work with respect to the virtual vehicle 30; [0040], the robot list 38 is provided with buttons 38a, 38b, 38c and 38d for specifying and indicating the virtual robots 32a to 32d; displayed as "L1", "L2", "R1" and "R2" in order; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0046], the virtual teach pendant 36 can define each axis of the virtual robot 32 and can allocate an input/output, and can register and edit the virtual teaching point; [0047], a composite simulation (a simultaneous simulation of a plurality of movable robots 32) is sequentially performed; [0048], when the robot name of the robot list 38 (that is, the button displayed as "L1", "L2", "R1" or "R2") is clicked through the mouse 18, the virtual teach pendants 36 corresponding thereto are independently displayed; [0051], the interference confirmation dialog box 40 has a virtual robot list 40b; [0054], as shown in FIG. 3, the interference result dialog box 42 has a virtual robot column 43b, an interference target column 43c)

Regarding claim 29, Wada in view of Kaneko teaches all the limitations of claim 1, further comprising:
wherein the control portion is configured not to display apparatuses of which movement spaces do not overlap, as check objects to be virtually operated for checking interference (Wada Figs. 1-5; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10 and a virtual vehicle 30 serves as a working target of the robot; virtual equipment 34 such as a conveyor or a jig is provided in a station for carrying out a work with respect to the virtual vehicle 30; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0035], a type of each joint of a robot, an angle of each joint in an initial posture of the robot, an operating range of each joint, a rotating direction of each joint, a moving speed range of each joint and a pulse rate of an axis of each joint are set to the robot information 24b; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0047], after the editing work through the virtual teach pendant 36 is completed, a composite simulation (a simultaneous simulation of a plurality of movable robots 32) is sequentially performed; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052], an interference type is set by the interference type combo box 40a; when the virtual robot 32 is selected from the virtual robot list 40b, the interference target list 40e corresponding to the virtual robot 32 is displayed; [0053], an interference target is checked and selected from the interference target list 40e and the interference confirmation check box 40c is turned ON or OFF to determine an execution of the interference confirmation; if the interference confirmation check box 40c is ON, the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; if the interference confirmation check box 40c is OFF, the interference confirmation is not executed; the interference result dialog box 42 is displayed by clicking the interference result button; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; in an uppermost line of the confirmation column 42a shown in FIG. 3, an "interference occurrence time" is 24.20 sec after a start, an "interference occurrence" is the virtual robot 32 corresponding to L1, and an "interference target" is the virtual robot 32 corresponding to L2; an "interference type" is "interference" and an amount of cut-in is 6.10 mm (as shown in Figs. 1-3, movement ranges of robots L1 and L2 do not overlap with movement ranges of robots R1 and R2 and are not displayed as check objects to be virtually operated for checking interference); [0059], next, the processing proceeds to STEP 5 in which a presence of a posture error and an interference error is checked; if the error is present, it is displayed on the monitor 14)

Regarding claim 32, Wada in view of Kaneko teaches all the limitations of claim 5, further comprising:
wherein the movement spaces of the plurality of apparatuses correspond to maximum movement spaces of the plurality of apparatuses or predetermined spaces set within the maximum movement spaces (Wada Figs. 1-5; [0032], the robot posture calculating portion 20b transmits, to the robot teaching portion 20c, the posture data on the virtual robot 32 which are generated if the same posture data are set into a movable range of the virtual robot 32, and transmits error data to the robot teaching portion 20c if the posture data are not included in a rotating range of the virtual robot 32 (predetermined ranges within the maximum movement ranges); [0035], a type of each joint of a robot, an angle of each joint in an initial posture of the robot, an operating range of each joint, a rotating direction of each joint, a moving speed range of each joint and a pulse rate of an axis of each joint are set to the robot information 24b; [0046], the virtual teach pendant 36 can define each axis of the virtual robot 32 and can allocate an input/output, and can register and edit the virtual teaching point; by manipulating the virtual teach pendant 36, moreover, it is possible to carry out a work for editing a moving command (a linear interpolation or a circular interpolation) on the virtual teaching point by operating the virtual robot 32 while properly changing an operating coordinate system of the virtual robot 32 (each axial pulse, each axial angle, a base coordinate, a tool coordinate, a working coordinate or an external axis) in the manipulation; [0048], when the robot name of the robot list 38 (that is, the button displayed as "L1", "L2", "R1" or "R2") is clicked through the mouse 18, the virtual teach pendants 36 corresponding thereto are independently displayed; [0056], when a desirable robot name in the robot list 38 of the robot teaching portion 20c is clicked to specify one of the virtual robots 32 at STEP 1 in FIG. 4, the virtual teach pendant 36 corresponding thereto is displayed (first button); [0057], the virtual teach pendant 36 is manipulated to set a plurality of virtual teaching points; as shown in an example of FIG. 5, nine virtual teaching points T1 to T9 are set (as described, the user can set a desired maximum ranges of movement of the apparatuses); [0059], next, the processing proceeds to STEP 5 in which a presence of a posture error and an interference error is checked (see [0032], predetermined ranges within the maximum movement ranges); [0066], in the interpolating operation, a processing for smoothly moving the virtual tool between the virtual teaching points is carried out in order to cause the virtual tool to take a registered posture at a part of the virtual teaching points where the posture data are registered; [0067], in the interpolating operation, a coordinate (a position) and a posture of the virtual tool are calculated; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification; if there is no problem, the virtual teaching points of all of the virtual robots 32 are stored as the teaching data 26 which are registered; [0077], the processings of the STEPs 4 and 15 are carried out by the robot posture calculating portion 20b; [0078], it is not necessary to manually set the posture data at all of the virtual teaching points differently from the conventional art; [0081], posture data on the other virtual teaching points excluding a part of the virtual teaching points are generated by copying the posture data included in the interpolating operation point)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Kaneko in further view of Sugaya (US 20160332297 A1, published 11/17/2016).

Regarding claim 4, Wada in view of Kaneko in view of Kaneko teaches all the limitations of claim 3, further comprising:
wherein the control portion is configured to display a relationship between the device, the plurality of apparatuses, and the positions, on the setting screen in a display view form (Wada Figs. 1-5; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0039], virtual teach pendants 36a, 36b, 36c and 36d corresponding to the virtual robots 32a to 32d and a robot list 38 are displayed; [0045], the robot teaching portion 20c can operate each virtual model; [0046], the virtual teach pendant 36 can define each axis of the virtual robot 32 and can allocate an input/output, and can register and edit the virtual teaching point; by manipulating the virtual teach pendant 36, moreover, it is possible to carry out a work for editing a moving command (a linear interpolation or a circular interpolation) on the virtual teaching point by operating the virtual robot 32 while properly changing an operating coordinate system of the virtual robot 32 (each axial pulse, each axial angle, a base coordinate, a tool coordinate, a working coordinate or an external axis) in the manipulation; [0047], after the editing work through the virtual teach pendant 36 is completed, an actuation is confirmed through a manual operation and switching into an automatic operation is then carried out to actuate the virtual robot 32; [0057], virtual teach pendant 36 is manipulated to set a plurality of virtual teaching points; [0058], an operator manipulates the virtual teach pendant 36 to generate posture data on the virtual tool at the virtual teaching point selected in the STEP 3; [0076], it is also possible to display a list of the virtual teaching point)
However, Wada in view of Kaneko fails to expressly disclose a tree view form.  In the same field of endeavor, Sugaya teaches:
a tree view form (Sugaya Figs. 1-25; [0055], a display screen E for the offline teaching system as illustrated in FIG. 1 on the displaying apparatus C; [0067], on the management screen 40, the model information displayed on the virtual environment screen 10 and the teaching point information are comprehensively subjected to node management, and the state is displayed in a form of what is called a tree diagram; [0071], the display of the management screen 40 is dealt with as visual representation of a hierarchic tree structure that includes the nodes of the teaching data (position and orientation data) stored in the storing apparatus 35; [0127], in FIG. 7A, in a tree of the robot 101, nodes on the teaching points 106 of P001, P010 and P020, and nodes on TCP (105) and Tool (102) are stratified; [0128], the user can significantly clearly recognize that the offset teaching point 107 is a (an offset) teaching point having a relationship where this point 107 belongs, as a child, to the node of the parent teaching point 106; [0129], each of the nodes on the management screen 40 in FIGS. 7A to 7C can be used as a button (or icon) on the GUI for selecting the node; [0211], in the case where there are two robots 101 and these two robots 101 operate in collaboration with each other, a configuration can be considered where the base coordinate system 104 and the tool coordinate system 105 of the other robot 101 are selectable to support the operation of the other robot 101)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a tree view form as suggested in Sugaya into Wada in view of Kaneko.  Doing so would be desirable because an actual robot control data (teaching data) sometimes has a relationship where change in the position and orientation data at a specific teaching point affects the position and orientation data at one or more other teaching points (see Sugaya [0017]).  Conventional techniques often store position and orientation data as a simple flat data list. Accordingly, it is not easy to identify the range of the other position and orientation data affected by change in the position and orientation data at a specific teaching point (see Sugaya [0018]).  By providing a tree form to display a relationship between the device, the apparatuses, and the positions, the user can significantly clearly recognize that the offset teaching point 107 is a (an offset) teaching point having a relationship where this point 107 belongs, as a child, to the node of the parent teaching point (see Sugaya [0128]).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Kaneko in further view of Jules et al. (US 9910761 B1, published 03/06/2018), hereinafter Jules.

Regarding claim 16, Wada in view of Kaneko teaches all the limitations of claim 15, further comprising:
wherein the control portion is configured to display an execution, wherein the execution button causes the virtual-model display portion to execute a virtual movement of the check objects (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0047], after the editing work through the virtual teach pendant 36 is completed, an actuation is confirmed through a manual operation and switching into an automatic operation is then carried out to actuate the virtual robot 32; [0049], by making the most of advantages in the virtual space, furthermore, it is possible to freely stop and restart the single simulation and the composite simulation on the way; it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification; examiner note, see discussion above of check objects in the instant specification [0040], [0046], [0081])
However, Wada in view of Kaneko fails to expressly disclose wherein the control portion is configured to display an execution button, a pause button, a forward button, and a backward button on the display portion, wherein the execution button causes the virtual-model display portion to execute a virtual movement of the check objects, wherein the pause button causes the virtual-model display portion to pause the virtual movement of the check objects, and wherein the forward button and the backward button cause the virtual-model display portion to select a virtual movement of the check objects.  In the same field of endeavor, Jules teaches:
wherein the control portion is configured to display an execution button, a pause button, a forward button, and a backward button on the display portion, wherein the execution button causes the virtual-model display portion to execute a virtual movement of the check objects, wherein the pause button causes the virtual-model display portion to pause the virtual movement of the check objects, and wherein the forward button and the backward button cause the virtual-model display portion to select a virtual movement of the check objects (Jules Figs. 1-9; col. 4 [line 1], graphical user interface 100 may further include controls 110; controls 110 may include various graphical elements (e.g., a "play" button, a "pause" button, a "fast forward" button, a "rewind" button) that may be operable by a user to simulate implementation of a robotic process by a robot; col. 4 [line 12], a rendered avatar 116 that represents a robot of interest; animation of avatar 116 may coincide with sequential visual distinction of graphical elements of flowchart 104; col. 5 [line 18], slider 108 is at a position along timeline 106 that indicates temporally where simulated implementation of the robotic process (which may have been initiated by pressing the "play" or "FF" buttons of controls 110) currently stands; in some implementations, avatar 116 (see FIG. 1) may be animated to simulate implementation of the robotic process by avatar 116, e.g., such that the animation coincides with sequential visual distinction of graphical elements of flowchart 104; see also col. 5 [line 31], multiple simultaneous simulated robots; see also col. 8 [line 59] – col. 9 [line 12], collisions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the control portion is configured to display an execution button, a pause button, a forward button, and a backward button on the display portion, wherein the execution button causes the virtual-model display portion to execute a virtual movement of the check objects, wherein the pause button causes the virtual-model display portion to pause the virtual movement of the check objects, and wherein the forward button and the backward button cause the virtual-model display portion to select a virtual movement of the check objects as suggested in Jules into Wada in view of Kaneko.  Doing so would be desirable because existing debugging techniques may be unsuitable for users who wish to debug robotic processes at a relatively high level (see Jules col. 1 [line 7]).  The present disclosure is generally directed to methods, apparatus, and computer-readable media (transitory and non-transitory) for providing tools to visually debug robotic processes at a relatively high level.  Rather than utilizing traditional debugging techniques (e.g., setting breakpoints, artificially populating variables, periodically outputting variable values, etc.) on the software that underlies the robotic process, techniques described herein enable a user to operate a graphical user interface to debug the robotic process (see Jules col. 1 [line 29]).  Additionally, the graphical buttons of Jules would improve the playback controls of Wada (see Wada [0049]) by providing a convenient, familiar, and intuitive method by which the user can select desired portions of the simulation.

Regarding claim 17, Wada in view of Kaneko in further view of Jules teaches all the limitations of claim 16, further comprising:
wherein the control portion is configured to: cause the display portion to display, in a table form, detailed information on a virtual movement of the check objects displayed in the virtual-model display portion, and make a display style of a line corresponding to the virtual movement of the check objects displayed in the virtual-model display portion, different from a display style of other lines corresponding to other movements (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0047], after the editing work through the virtual teach pendant 36 is completed, an actuation is confirmed through a manual operation and switching into an automatic operation is then carried out to actuate the virtual robot 32; [0049], it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification; as shown in the figures, a display style of a line corresponding to the virtual movement of the check object displayed in the virtual-model display portion, is different from a display style of other lines corresponding to other movements (see Figs. 1, 2, and 3, lines corresponding to the virtual movements of the check objects robots 32a, 32b, 32c, 32d, conveyor belt 34, virtual vehicle 30 are displayed in various different styles in the virtual model display portion); examiner note, see discussion above of check objects in the instant specification [0040], [0046], [0081])

Regarding claim 18, Wada in view of Kaneko in further view of Jules teaches all the limitations of claim 17, further comprising:
wherein the control portion is configured to cause the display portion to synchronize a display displayed by the virtual-model display portion, with the detailed information displayed in the table form, in accordance with stop and start controls (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0041], an interference confirmation dialog box 40 for setting an interference confirmation and an interference result dialog box 42 indicative of the result are displayed on the monitor 14 depending on a work; [0047], after the editing work through the virtual teach pendant 36 is completed, an actuation is confirmed through a manual operation and switching into an automatic operation is then carried out to actuate the virtual robot 32; [0049], by making the most of advantages in the virtual space, furthermore, it is possible to freely stop and restart the single simulation and the composite simulation on the way; it is possible to monitor a confirmation of an interference of virtual models (synchronization); [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; in an uppermost line of the confirmation column 42a shown in FIG. 3, an "interference occurrence time" is 24.20 sec after a start (synchronized), an "interference occurrence" is the virtual robot 32 corresponding to L1, and an "interference target" is the virtual robot 32 corresponding to L2. Moreover, an "interference type" is "interference" and an amount of cut-in is 6.10 mm; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification)
Jules further teaches:
synchronize in accordance with operation of the forward button and the backward button (Jules Figs. 1-9; col. 4 [line 1], graphical user interface 100 may further include controls 110; controls 110 may include various graphical elements (e.g., a "play" button, a "pause" button, a "fast forward" button, a "rewind" button) that may be operable by a user to simulate implementation of a robotic process by a robot; col. 4 [line 12], a rendered avatar 116 that represents a robot of interest; animation of avatar 116 may coincide with sequential visual distinction of graphical elements of flowchart 104 (synchronization); col. 5 [line 18], slider 108 is at a position along timeline 106 that indicates temporally where simulated implementation of the robotic process (which may have been initiated by pressing the "play" or "FF" buttons of controls 110) currently stands; in some implementations, avatar 116 (see FIG. 1) may be animated to simulate implementation of the robotic process by avatar 116, e.g., such that the animation coincides with sequential visual distinction of graphical elements of flowchart 104 (synchronization); col. 6 [line 50] – col. 7 [line 15], suppose a user "plays" a simulation of a robot performing a robotic process; a rendered flowchart (e.g., 104) that corresponds to the robotic process may be visually traversed in real time as the individual actions are being performed by the robot (in reality or simulation); see also col. 5 [line 31], multiple simultaneous simulated robots; see also col. 8 [line 59] – col. 9 [line 12], collisions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated synchronize in accordance with operation of the forward button and the backward button as suggested in Jules into Wada in view of Kaneko.  Doing so would be desirable because existing debugging techniques may be unsuitable for users who wish to debug robotic processes at a relatively high level (see Jules col. 1 [line 7]).  The present disclosure is generally directed to methods, apparatus, and computer-readable media (transitory and non-transitory) for providing tools to visually debug robotic processes at a relatively high level.  Rather than utilizing traditional debugging techniques (e.g., setting breakpoints, artificially populating variables, periodically outputting variable values, etc.) on the software that underlies the robotic process, techniques described herein enable a user to operate a graphical user interface to debug the robotic process (see Jules col. 1 [line 29]).  Additionally, the graphical buttons of Jules would improve the playback controls of Wada ([0049]) by providing a convenient, familiar, and intuitive method by which the user can select desired portions of the simulation.

Regarding claim 19, Wada in view of Kaneko teaches all the limitations of claim 15, further comprising:
wherein when the control portion causes the virtual-model display portion to display a virtual movement of the check objects, the control portion causes the virtual-model display portion to display the virtual movement of the check objects such that the virtual movement is restarted (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0047], after the editing work through the virtual teach pendant 36 is completed, an actuation is confirmed through a manual operation and switching into an automatic operation is then carried out to actuate the virtual robot 32; [0049], by making the most of advantages in the virtual space, furthermore, it is possible to freely stop and restart the single simulation and the composite simulation on the way; it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification; examiner note, see discussion above of check objects in the instant specification [0040], [0046], [0081])
However, Wada in view of Kaneko fails to expressly disclose display the virtual movement of the check object such that the virtual movement is looped.  In the same field of endeavor, Jules teaches:
display the virtual movement of the check objects such that the virtual movement is looped (Jules Figs. 1-9; col. 4 [line 1], graphical user interface 100 may further include controls 110; controls 110 may include various graphical elements (e.g., a "play" button, a "pause" button, a "fast forward" button, a "rewind" button) that may be operable by a user to simulate implementation of a robotic process by a robot; iteration counter 112 may indicate a number of times a robotic process has been implemented, and/or may be used to identify which implementation of a plurality of consecutive implementations of the robotic process is being demonstrated; col. 4 [line 12], a rendered avatar 116 that represents a robot of interest; animation of avatar 116 may coincide with sequential visual distinction of graphical elements of flowchart 104; col. 5 [line 18], slider 108 is at a position along timeline 106 that indicates temporally where simulated implementation of the robotic process (which may have been initiated by pressing the "play" or "FF" buttons of controls 110) currently stands; in some implementations, avatar 116 (see FIG. 1) may be animated to simulate implementation of the robotic process by avatar 116, e.g., such that the animation coincides with sequential visual distinction of graphical elements of flowchart 104; col. 5 [line 57], in FIG. 3, implementation iteration counter 112 is set to "00002" to indicate that the robotic process represented by flowchart 104 has been implemented twice; col. 6 [line 4], in FIG. 4, implementation iteration counter 112 is set to "01048" to indicate that the robotic process represented by flowchart 104 has been implemented one thousand forty eight times; col. 6 [line 50] – col. 7 [line 15], suppose a user "plays" a simulation of a robot performing a robotic process; a rendered flowchart (e.g., 104) that corresponds to the robotic process may be visually traversed in real time as the individual actions are being performed by the robot (in reality or simulation);  col. 8 [line 37], as part of the debugging process, a user may be able to simulate robot performance of a robotic process under a variety of hypothetical circumstances;  a user may set various parameters to various values (i.e., "mock" data), and then simulate robot performance using those parameter values to observe the robot's performance and make appropriate adjustments (e.g., altering impedance, velocity, etc.); suppose part of a robot process causes a robot to pick up an object from a first location and drop it off at a second location; the user may set a mass and/or size of the object to various values to see how the robot is able to perform the robotic process under those circumstances; a user could repeatedly alter a weight of the object and rerun the robotic process to see how the robot's performance of the robotic process is affected; this repeated adjustment of one or more parameters may be performed automatically, e.g., to find a viable solution to a problem; if a robot tends to drop a particular object, the robotic process could be implemented repeatedly with parameter values (e.g., gripper strength, robot velocity, etc.) being incremented until the robot no longer drops the object; see also col. 5 [line 31], multiple simultaneous simulated robots; see also col. 8 [line 59] – col. 9 [line 12], collisions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated display the virtual movement of the check object such that the virtual movement is looped as suggested in Jules into Wada in view of Kaneko.  Doing so would be desirable because existing debugging techniques may be unsuitable for users who wish to debug robotic processes at a relatively high level (see Jules col. 1 [line 7]).  The present disclosure is generally directed to methods, apparatus, and computer-readable media (transitory and non-transitory) for providing tools to visually debug robotic processes at a relatively high level.  Rather than utilizing traditional debugging techniques (e.g., setting breakpoints, artificially populating variables, periodically outputting variable values, etc.) on the software that underlies the robotic process, techniques described herein enable a user to operate a graphical user interface to debug the robotic process (see Jules col. 1 [line 29]). 

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Kaneko in further view of Ko et al. (“A concurrent design methodology of a production system for virtual commissioning”, Concurrent Engineering Volume 21 Issue 2 pp.129-140, published 02/21/2013), hereinafter Ko.

Regarding claim 30, Wada in view of Kaneko teaches all the limitations of claim 1, further comprising:
wherein the control portion is configured to virtually operate the at least two apparatuses (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0047], after the editing work through the virtual teach pendant 36 is completed, an actuation is confirmed through a manual operation and switching into an automatic operation is then carried out to actuate the virtual robot 32; [0049], by making the most of advantages in the virtual space, furthermore, it is possible to freely stop and restart the single simulation and the composite simulation on the way; it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification)
However, Wada in view of Kaneko fails to expressly disclose virtually operate the at least two apparatuses on a basis of a signal, which is sent from a PLC (Programmable Logic Controller).  In the same field of endeavor, Ko teaches:
virtually operate the at least two apparatuses on a basis of a signal, which is sent from a PLC (Programmable Logic Controller) (Ko Figs. 1-11; [p. 130, paragraph 5], for a production system, the hardware controller (PLC) and the virtual plant correspond to the hardware system and the software environment; Figure 3 shows the concept of virtual commissioning for a production system controlled by a PLC (extract multiple apparatuses); the goal of virtual commissioning is to validate the PLC ladder logic prior to real implementation therefore enabling a seamless transition from the virtual to real environment (extract the at least two apparatuses depending on a ladder program); [p. 130-131, paragraph 6], for the virtual commissioning, the proposed design procedure should provide a virtual plant that can interact with a real controller (PLC); [p. 131, paragraph 3], as shown in Figure 3, the virtual commissioning of a production system can be considered as a simulation involving a real controller (PLC) and a virtual plant model (extract multiple apparatuses); a PLC emulates the behavior of an electric ladder diagram; when a program is run in a PLC, it continuously executes a scan cycle; the program scan solves the Boolean logic related to the information in the input table with that in output and internal relay tables; in a PLC, this Boolean logic is typically represented using a graphical language, known as a ladder diagram; [p. 131-132, paragraph 4], PLC output symbols are used to deliver commands to devices (virtually operate the at least two apparatuses on a basis of a signal, which is sent from a PLC (Programmable Logic Controller) depending on the ladder program); the communication between the hardware PLC and the virtual device model can be implemented by making use of the open connectivity (OPC) technology; [p. 133, paragraph 2], a virtual plant is just a simple set of such virtual devices and can be used for virtual commissioning to fix various errors caused by mechanical devices not being properly adjusted and faults in the control programs; [p. 133, paragraph 3], Figure 6 shows a press line consisting of a press machine and a robot for moving parts (see ladder diagram in Fig. 11))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated on virtually operate the at least two apparatuses on a basis of a signal, which is sent from a PLC (Programmable Logic Controller) as suggested in Ko into Wada in view of Kaneko.  Doing so would be desirable because to be successful in the globalized competition, manufacturers need to offer innovative and individual products of good quality, produced in shortest possible time at the lowest price. Strong competition, short product life cycle, and increased complexity of products and processes are the characteristics of today’s manufacturing environment. Considering the characteristics, manufacturers need to continuously improve their products, as well as their production systems. A modern manufacturing line is a highly integrated system composed of automated workstations, such as robots with tool-changing capabilities, a hardware handling system and storage system, and a computer control system that controls the operations of the entire system. Since the implementation of a production system requires a heavy investment, the design of the production system should be elaborated to ensure that a highly automated manufacturing system will successfully achieve the intended benefits (see Ko p. 129, Introduction paragraph 1).  Traditional simulation languages are not helpful for implementation of a real control program.  For example, real production lines are usually controlled by programmable logic controller (PLC) programs (see Ko p. 130, paragraph 4).  The goal of virtual commissioning is to validate the PLC ladder logic prior to real implementation therefore enabling a seamless transition from the virtual to real environment (see Ko p. 130, paragraph 5).  For the virtual commissioning, the proposed design procedure should provide a virtual plant that can interact with a real controller (PLC). While the conventional design procedure performs the mechanical and electrical design phases sequentially, the proposed design procedure performs them concurrently. Thus, electrical designers do not have to wait until the mechanical design phase is finished (see Ko p. 130-131, paragraph 6).  As described, Ko’s PLC storing a ladder program that can virtually operate a plurality of apparatuses would improve the system of Wada by more accurately simulating the apparatuses on a production line to identify interferences caused by mechanical devices not being properly adjusted and faults in the control programs (see Ko [p. 133, paragraph 2]).

Regarding claim 31, Wada in view of Kaneko teaches all the limitations of claim 1, further comprising:
wherein the control portion is configured to extract the at least two apparatuses depending on a program, virtually operate the at least two apparatuses and check an interference of the at least two apparatuses (Wada Figs. 1-5; [0025], FIG. 1 shows a robot teaching device 10 using a robot off-line teaching method; the robot teaching device 10 has a computer body 12, a monitor 14; [0027], four virtual robots 32a, 32b, 32c and 32d to be industrial articulated robots serve as targets to be taught by the robot teaching device 10; [0031], the robot posture calculating portion 20b carries out inverse kinematics to calculate a displacement of each joint of the virtual robot 32 (a rotating displacement or a direct acting displacement) based on information about a virtual teaching point which is given, thereby generating posture data on the virtual robot 32; [0032], the robot teaching portion 20c displays the virtual robot 32 on a screen of the monitor 14 based on the posture data which are received; [0047], after the editing work through the virtual teach pendant 36 is completed, an actuation is confirmed through a manual operation and switching into an automatic operation is then carried out to actuate the virtual robot 32; [0049], by making the most of advantages in the virtual space, furthermore, it is possible to freely stop and restart the single simulation and the composite simulation on the way; it is possible to monitor a confirmation of an interference of virtual models; [0050], when the virtual robot 32 interferes with the virtual attached equipment 34 or the virtual vehicle 30, the robot teaching portion 20c can directly refer to and use the CAD data 22 through the DLL or the IPC; it is possible to confirm the interference with high precision by utilizing shape data on the three-dimensional virtual model; [0052-0053], the interference confirmation is executed so that an interference result of the interference result dialog box 42 can be confirmed; [0054], as shown in FIG. 3, the interference result dialog box 42 has a confirmation column 42a and a close button 42b; the confirmation column 42a is constituted by an interference time column 43a, a virtual robot column 43b, an interference target column 43c, an interference type column 43d, and an interference distance column 43e, and information about an interference is displayed in a correspondence of a single transverse line every occurrence of the interference; [0074], after the virtual teaching points of all of the virtual robots 32 are completely registered, the single and composite simulations are sequentially executed to carry out an operating verification; examiner note, see discussion above of check objects in the instant specification [0040], [0046], [0081])
However, Wada in view of Kaneko fails to expressly disclose extract the at least two apparatuses depending on a ladder program, virtually operate the at least two apparatuses on a basis of a signal, which is sent from a PLC (Programmable Logic Controller) depending on the ladder program.  In the same field of endeavor, Ko teaches:
extract the at least two apparatuses depending on a ladder program, virtually operate the at least two apparatuses on a basis of a signal, which is sent from a PLC (Programmable Logic Controller) depending on the ladder program (Ko Figs. 1-11; [p. 130, paragraph 5], for a production system, the hardware controller (PLC) and the virtual plant correspond to the hardware system and the software environment; Figure 3 shows the concept of virtual commissioning for a production system controlled by a PLC (extract multiple apparatuses); the goal of virtual commissioning is to validate the PLC ladder logic prior to real implementation therefore enabling a seamless transition from the virtual to real environment (extract the at least two apparatuses depending on a ladder program); [p. 130-131, paragraph 6], for the virtual commissioning, the proposed design procedure should provide a virtual plant that can interact with a real controller (PLC); [p. 131, paragraph 3], as shown in Figure 3, the virtual commissioning of a production system can be considered as a simulation involving a real controller (PLC) and a virtual plant model (extract multiple apparatuses); a PLC emulates the behavior of an electric ladder diagram; when a program is run in a PLC, it continuously executes a scan cycle; the program scan solves the Boolean logic related to the information in the input table with that in output and internal relay tables; in a PLC, this Boolean logic is typically represented using a graphical language, known as a ladder diagram; [p. 131-132, paragraph 4], PLC output symbols are used to deliver commands to devices (virtually operate the at least two apparatuses on a basis of a signal, which is sent from a PLC (Programmable Logic Controller) depending on the ladder program); the communication between the hardware PLC and the virtual device model can be implemented by making use of the open connectivity (OPC) technology; [p. 133, paragraph 2], a virtual plant is just a simple set of such virtual devices and can be used for virtual commissioning to fix various errors caused by mechanical devices not being properly adjusted and faults in the control programs; [p. 133, paragraph 3], Figure 6 shows a press line consisting of a press machine and a robot for moving parts (see ladder diagram in Fig. 11))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated extract the at least two apparatuses depending on a ladder program, virtually operate the at least two apparatuses on a basis of a signal, which is sent from a PLC (Programmable Logic Controller) depending on the ladder program as suggested in Ko into Wada in view of Kaneko.  Doing so would be desirable because to be successful in the globalized competition, manufacturers need to offer innovative and individual products of good quality, produced in shortest possible time at the lowest price. Strong competition, short product life cycle, and increased complexity of products and processes are the characteristics of today’s manufacturing environment. Considering the characteristics, manufacturers need to continuously improve their products, as well as their production systems. A modern manufacturing line is a highly integrated system composed of automated workstations, such as robots with tool-changing capabilities, a hardware handling system and storage system, and a computer control system that controls the operations of the entire system. Since the implementation of a production system requires a heavy investment, the design of the production system should be elaborated to ensure that a highly automated manufacturing system will successfully achieve the intended benefits (see Ko p. 129, Introduction paragraph 1).  Traditional simulation languages are not helpful for implementation of a real control program.  For example, real production lines are usually controlled by programmable logic controller (PLC) programs (see Ko p. 130, paragraph 4).  The goal of virtual commissioning is to validate the PLC ladder logic prior to real implementation therefore enabling a seamless transition from the virtual to real environment (see Ko p. 130, paragraph 5).  For the virtual commissioning, the proposed design procedure should provide a virtual plant that can interact with a real controller (PLC). While the conventional design procedure performs the mechanical and electrical design phases sequentially, the proposed design procedure performs them concurrently. Thus, electrical designers do not have to wait until the mechanical design phase is finished (see Ko p. 130-131, paragraph 6).  As described, Ko’s PLC storing a ladder program that can virtually operate a plurality of apparatuses would improve the system of Wada by more accurately simulating the apparatuses on a production line to identify interferences caused by mechanical devices not being properly adjusted and faults in the control programs (see Ko [p. 133, paragraph 2]).

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 2, 5, 8, 20-24, 26, 29, and 32, and the cancellation of claim 25.  
Regarding the independent claim 1, the Applicant alleges that Wada as described in the previous Office action, does not explicitly teach the amended claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103(a) as unpatentable over Wada in view of Kaneko.  Similar arguments have been presented for claims 20-23 and thus, Applicant’s arguments are not persuasive for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagatsuka (US 20070150093 A1) see Figs. 1-5 and [0025-0034].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143